Citation Nr: 0512306	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether the appellant has legal entitlement to nonservice-
connected death pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to May 1963 
and from May 1963 to September 1968.  The veteran died in 
December 1994.  The appellant is the surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In the Statement of the Case (SOC) dated in April 2003, the 
additional issues of entitlement to service connection for 
the cause of the veteran's death and legal entitlement to 
accrued benefits were also indicated.  In a statement from 
the appellant dated in December 2003, she stated that she 
only wished to pursue the matter of legal entitlement to 
nonservice-connected death pension.  Thus, that is the only 
remaining issue before the Board.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.  

2.  The death certificate of record shows that the veteran 
died in December 1994.  

3.  The Deferred Authorization Action dated in November 2002 
indicated that all prior marital issues had been resolved and 
determined the appellant to be the proper claimant.  

4.  The veteran had honorable active military service from 
July 1959 to May 1963.  

5.  The veteran's service from May 1963 to September 1968 was 
under dishonorable conditions.

6.  The veteran had no qualifying military service during a 
period of war.  



CONCLUSION OF LAW

The criteria for entitlement to basic eligibility for 
nonservice-connected death pension benefits have not been 
met.  38 U.S.C.A. §§ 101, 1501, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.314 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the Veterans Claims Assistance Act (VCAA), the only 
issue before the Board is whether the veteran had qualifying 
service for the benefits sought.  The record includes service 
department verification of the veteran's service as well as 
an Administrative Decision characterizing the veteran's 
second period of service as under dishonorable conditions.  
Thus, the Board's review is limited to interpretation of the 
pertinent law and regulations.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  The Court has recognized that enactment 
of the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Mason v. Principi, 16 Vet.App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  


Analysis

Eligibility for Death Pension Benefits

A surviving spouse of a veteran who served in active military 
service during a period of war is eligible for a death 
pension.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  The 
appellant has been found to be the veteran's surviving 
spouse.  She seeks nonservice-connected death pension.  

The veteran's DD Forms 214 indicate that he was a veteran who 
had honorable active military service for the period from 
July 1959 to May 1963 and had other than honorable active 
military service for the period from May 1963 to September 
1968.  

The term "veteran" is defined by law as a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "period of war" is also defined by law and includes 
the Vietnam era, which means the period from February 28, 
1961, through May 7, 1975, for veterans who served in the 
Republic of Vietnam.  38 U.S.C.A. § 101(11); 38 C.F.R. § 
3.314.  

Additionally, for veterans who served in all other areas, the 
Vietnam era is defined as beginning on August 5, 1964, 
through May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 
3.2(f).  The veteran in this case served on active duty from 
July 1959 to May 1963, which was not during a wartime period.  
Thus, the appellant is not eligible for a death pension based 
on that period of service.  38 U.S.C.A. §§ 1521(j), 1541; 38 
C.F.R. § 3.3.  

The veteran served on active duty from May 1963 to September 
1968, which was a wartime period.  He received a discharge 
under other than honorable conditions.  In a letter dated in 
October 1977, the veteran was informed that entitlement to VA 
benefits was based upon discharge from service under 
conditions other than dishonorable.  The veteran was also 
informed that the period of service during which he had 
applied for benefits was terminated by an other than 
honorable discharge.  The veteran was told that in examining 
the facts surrounding his discharge, it would be determined 
whether his discharge was issued under conditions other than 
dishonorable for the purposes of determining his eligibility 
for VA benefits.  

In an Administrative Decision dated in November 1977, the VA 
reviewed the conditions on which the veteran had been 
discharged and determined that the veteran's offenses were 
considered to be willful and persistent, and not considered 
to be of a minor nature.  The VA decided that based on the 
facts of his discharge, the veteran's discharge in September 
1968 was a discharge not under conditions other than 
dishonorable and concluded that it constituted a bar to VA 
benefits.  

Accordingly, because the veteran did not have verified 
wartime service during his first period of service, and was 
deemed to be barred from VA benefits due to his undesirable 
discharge form his second period of service, the basic 
eligibility requirements for establishing entitlement to VA 
nonservice-connected death pension benefits have not been 
met.  There is no authority in the law for an award of such 
benefits without such service.  Thus, the appellant's claim 
fails due to a lack of entitlement under the law.  The 
appellant's claim for VA death pension benefits based on 
wartime service lacks legal merit and therefore her claim for 
nonservice-connected death pension must be denied.





ORDER

The claim for basic eligibility for nonservice-connected 
death pension is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


